Citation Nr: 0616105	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  94-05 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which reopened the veteran's previously 
denied claim of entitlement to service connection for PTSD 
and then denied the claim on a de novo basis in light of all 
the evidence of record.

In March 2006, the veteran appeared at the RO before the 
undersigned Veterans Law Judge and offered testimony in 
support of his claim.  A transcript of the veteran's hearing 
testimony has been associated with his claims file.  
 

 
FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a 
January 1985 decision; the veteran was properly informed of 
the adverse decision and his appellate rights; this decision 
was not appealed.

2.  The veteran's application seeking to reopen his claim for 
service connection for PTSD was last denied by an unappealed 
RO rating action in August 1992.  

3.  The evidence added to the record since the August 1992 RO 
decision is not cumulative and redundant, was not previously 
on file and raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.

4.  The veteran has been diagnosed with PTSD, which is 
attributable to service.


CONCLUSIONS OF LAW

1.  The evidence received since the final August 1992 rating 
decision that denied the veteran's application to reopen his 
previously denied claim for service connection for PTSD is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In February 1993, long before 
enactment of VCAA, the veteran requested that his claim for 
service connection for PTSD be reopened.  Thereafter, the RO 
sent the veteran a notice letter dated in December 2003 that 
complied with the specific requirements of VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
preceded the enactment of the VCAA, thereby precluding the 
possibility of providing such notice in this time frame.  
However, in light of the favorable decision in this case, any 
violation of the VCAA requirements is harmless error.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim, including the 
issue of an earlier effective date.  Since the claim is being 
allowed, assignment of a disability rating and an effective 
date will be made by the RO, so there can be no possibility 
of any prejudice to the veteran by adjudicating this claim.

In a decision issued on March 31, 2006, Kent v. Nicholson, 
No. 04-181, the Court noted that VA's obligation under the 
VCAA to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection 
claim may be affected by the evidence that was of record at 
the time that the prior claim was finally denied.  The VCAA 
letter furnished the veteran in December 2003 did not meet 
the more stringent requirements more recently set forth by 
the Court in Kent.  However, in light of the favorable 
disposition of the issue taken below, the Board finds that 
this error was harmless.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record and there are no 
additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

New and material evidence to reopen the claim for 
service connection for PTSD.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran's claim for service connection for PTSD was 
initially denied by an unappealed RO rating action dated in 
January 1985.  Thereafter the veteran submitted a claim to 
reopen in March 1989.  In an April 1989 rating decision, the 
RO determined that the veteran had not submitted new and 
material evidence to warrant the reopening of the previously 
denied claim of service connection for PTSD.  The veteran 
failed to submit a timely notice of disagreement with this 
determination.  In rating decisions dated in November 1991, 
and August 1992, the veteran's claim for service connection 
for PTSD was denied on reconsideration.  The August 1992 RO 
decision is the last prior final denial with regard to the 
matter at issue. 

Under the appropriate law and regulations, the prior 
determination denying entitlement to service connection for 
PTSD is final.  Consequently, the veteran's claim as to 
service connection for PTSD may not be reopened absent the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108(a).

New and material evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in and this case, the RO decision in November 1991.  
See Hickman v. West, 12 Vet. App. 247, 251 (1991).

The evidence on file at the time of the January 1985 rating 
decision, which initially denied service connection for PTSD, 
included the veteran's service medical records that were 
negative for findings and/or a diagnosis referable to any 
psychiatric disorder and the veteran's service personnel 
records showing service in Vietnam from August 1968 to June 
1969 with duties as a cooks helper.  The evidence did not 
show that he engaged in combat with the enemy.  

Also on file was a report of a June 1984 VA neuropsychiatric 
examination, noting the veteran's report that while in 
Vietnam he performed duties as a cook as well as an infantry 
soldier and had received shrapnel wounds.  The veteran also 
reported that while he was in Vietnam he was raped by a 
fellow soldier.  PTSD was diagnosed.

Based on the above, the RO, in January 1985, denied service 
connection for PTSD on the basis that a corroborated stressor 
to support the diagnosis of PTSD was not demonstrated by the 
evidence of record.  The veteran was notified of that 
decision and his appellate rights.  He did not timely appeal 
that decision, which has become final.  38 U.S.C.A. § 7105.

The RO received the veteran's initial request to reopen his 
claim in September 1988.  The evidence submitted since the 
January 1985 rating decision consisted of a summary of the 
veteran's VA hospitalization beginning in November 1969 for 
complaints of anxiety and guilt.  Chronic anxiety reaction 
was the diagnosed.
 
In an April 1989 rating decision, the RO found that the 
evidence submitted by the veteran since the January 1985 
rating determination was not new and material as it failed to 
corroborate the veteran's report of stressful events in 
service underlying his diagnosis of PTSD.  He was notified of 
that decision in November 1989, and filed a notice of 
disagreement.  Although the veteran was furnished a Statement 
of the Case in January 1990, a timely substantive appeal was 
not received was not timely received.  See 38 C.F.R. § 20.302 
(2005).  Thereafter, the RO denied service connection for 
PTSD on reconsideration of the veteran's claim in November 
1991 and August 1992.  The veteran did not file a timely 
appeal.

Statements and information received from the veteran in 
February 1993 were viewed by the RO as the veteran's request 
to reopen his claim for service connection for PTSD.  The 
pertinent evidence submitted with the current claim to reopen 
includes statements by the veteran describing the events he 
experienced during service, which he feels contributed to his 
PTSD, as well as information obtained from the Department of 
the Army Center for Unit Records Research (CURR), now 
designated as U. S. Army and Joint Services Records Research 
Center (JSRRC)   In addition, submitted records include VA 
medical records, a report of VA examination in November 2000, 
as well as testimony elicited from the veteran at his hearing 
held in March 2006.

The veteran in a statement dated in June 1998 reported that 
while stationed at Dong Tam, he was subjected to terrifying 
mortar attacks by the enemy on January 10 and 12 1969.  
Information received from the JSRRC included a unit history 
submitted by the 369th Signal Battalion for the period 1968-
1969 documenting that Dong Tam was attacked by mortar fire on 
January 10th and January 12th 1969 and an Operational Report 
of the 9th Infantry Division which reports that from February 
20 to February 23, 1969 Dong Tam was under attack by small 
arm and mortar fire.  In a letter to the veteran, dated in 
July 1999, the JSRRC reported that available U.S. Army 
records document that the base location of the veteran's 
unit, the 258th Quartermaster Detachment was Dong Tam. 

Analysis

The additional evidence is new as it was not previously of 
record or considered by the RO.  Moreover, the new evidence 
corroborates for the first time a stressor event experienced 
by the veteran and tends to support the veteran's contention 
that he has PTSD as a result of events in service.  The 
information received from the JSRRC relates to the specific 
matter of whether there is a relationship between the 
veteran's current mental problems and his service, and it is 
therefore material evidence that must be considered in order 
to fairly decide the merits of the veteran's claim for PTSD.  
Having determined, as has the RO, that new and material 
evidence has been submitted, the veteran's previously denied 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  The veteran's claim 
must be addressed in light of all the evidence of record both 
old and new. 

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

Where combat is verified through recognized military 
citations or other supportive evidence, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual existence and no further 
development for corroborative evidence will be required, 
provided the veteran's testimony is satisfactory, that it is 
credible and consistent with circumstances, conditions and 
hardships of service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d)(f) (2002); See also Collette v. Brown, 
82 F. 3d 389, 393 (1996) (holding "satisfactory or other 
evidence" under 38 U.S.C.A. § 1154(b) means "credible 
evidence."); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

On his VA examination in November 2000 the veteran described 
stressors, which included sustained mortar attacks on his 
base in Vietnam as well as a sexual assault on his person.  
Following a mental status examination, PTSD was diagnosed.  
Although the examiner noted that the veteran related his 
symptoms primarily to being sexually assaulted while in 
Vietnam, he also noted that the veteran described hiding in a 
bunker to avoid incoming mortar rounds, which also caused him 
great fear.  He further stated that the symptoms described by 
the veteran are related to the incident of sexual assault and 
secondarily to fear of being wounded or killed while his base 
was being shelled.  In a June 2001 addendum to the November 
2000 examination, the veteran's examiner essentially 
elaborated on the veteran's symptoms and their relationship 
to the two claimed stressors noted on that examination.  The 
examiner stated that the veteran's symptoms and level of 
distress appeared to be predominantly related to the his 
claimed experience of sexual assault but that it is not 
possible to assigned a separate Global Assessment of 
Functioning based on the different stressors related by the 
veteran.

Here the veteran's claimed stressor involving a sexual 
assault in service is uncorroborated by the evidence of 
record.  However, historical records, operational reports, 
and additional information obtained from the JSRRC document 
that the veteran's unit of assignment, the 258th 
Quartermaster Detachment was exposed to incoming mortar and 
small arms fire during his period of service with this unit 
at Dong Tam.   

The Board finds that while the aforementioned historical 
extract and operational reports do not specifically state 
that the veteran was present during the attacks noted on Dong 
Tam, the fact that the veteran was stationed with the 
relevant unit during the relevant time period that such 
attacks occurred would suggest, when viewed in the light most 
favorable to the veteran, that he was in fact exposed to such 
an attack.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); see also Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(every detail of a claimed stressor is not required).  

Accordingly, as required under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d)(f), there is credible evidence of the 
veteran's alleged exposure to enemy attack during his tour of 
duty in Vietnam.  He thus participated in combat with the 
enemy. Moreover, based on the November 2000 psychiatric 
examination the Board finds that the medical evidence of 
record supports a finding that the veteran carries a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), 
which has been attributed to his Vietnam service.  

In light of both the veteran's PTSD diagnosis and the 
credible evidence, which is consistent with the conditions 
and circumstances in Vietnam as described by the veteran, the 
Board determines that, with the benefit of the doubt in the 
veteran's favor, entitlement to service connection for PTSD 
is warranted.  38 C.F.R. § 3.102 (2003).


ORDER

Service connection for PTSD is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


